PER CURIAM.
Willie F. Jones (Jones) filed a petition for writ of certiorari in this court, challenging an order dismissing his petition for writ of habeas corpus, filed in the circuit court in November 2008, in which he challenged the revocation of his parole, which occurred in 1990.
We redesignate the certiorari proceeding as an appeal, see Cooper v. Fla. Parole Comm’n, 924 So.2d 966, 967 n. 1 (Fla. 4th DCA 2006), rev. pending, No. SC06-1236 (Fla. June 21, 2006); Roth v. Crosby, 884 So.2d 407, 408 n. 2 (Fla. 2d DCA 2004); Green v. Moore, 777 So.2d 425, 426 (Fla. 1st DCA 2000), and treat the petition as Jones’ initial brief.
We summarily affirm, pursuant to Florida Rule of Appellate Procedure 9.315(a), concluding that the circuit court did not err in dismissing the habeas corpus petition as untimely. See § 95.11(5)(f), Fla. Stat. (2008); Smith v. Fla. Parole Comm’n, 987 So.2d 229 (Fla. 4th DCA 2008); Cooper, 924 So.2d at 967.
As we did in Smith, we certify conflict with Martin v. Florida Parole Commission, 951 So.2d 84 (Fla. 1st DCA 2007), rev. dismissed, 957 So.2d 635 (Fla.2007), and Carpenter v. Florida Parole Commission, 958 So.2d 564 (Fla. 2d DCA 2007).

Redesignated as an appeal and Affirmed; Conflict Certified.

WARNER, FARMER and HAZOURI, JJ., concur.